DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I, and the species pyraclostrobin as the pesticidal active ingredient and octanoic acid as the C6-C10 saturated aliphatic acid in the reply filed on 04/26/2022 is acknowledged.
Claims 14, 18, 22-25 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/26/2022.
Claims 1, 6-10, 12-13 and 44-49 are being examined on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 6-10, 12-13 and 44-49 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims recite a synergistic pesticidal composition comprising pesticidal active ingredients and a C6-C10 saturated aliphatic acid or an agriculturally compatible salt thereof and within a wide range of particular ratios. 
The broadest reasonable interpretation for a synergistic pesticidal composition being claimed within these claimed ratios would encompass pesticidal compositions that exists outside of the synergistic activity being claimed. For example, there appears to be synergistic activity (when the ranges are between 1:42 and 42:1 of pesticidal active ingredient and C6-C10 saturated aliphatic acid or agriculturally compatible salt thereof), however not for the entirety of the claimed ratios/ranges (anything outside that range of ratios) and thus compositions that are not within the synergistic ranges exists the option of a non-synergistic combination of naturally claimed ingredients which when considered are compositions which do not have any markedly different characteristics from their judicial exceptions. Thus, claiming the invention with ranges so broad would encompass both synergistic and non-synergistic compositions.
Upon analysis of the 101 rejection, the first step of eligibility analysis evaluates whether the claim falls within a statutory category (see MPEP 2106.03). Since the claim is directed to a composition comprising plant components the claim is a composition of matter. Step 2A prong one of the analysis evaluates whether the claim is a judicial exception (see MPEP 2106.04). Because the claim states the nature-based products a pesticidal active ingredient and a C6-C10 saturated aliphatic acid or an agriculturally compatible salt thereof the markedly different characteristics is performed by comparing the nature-based product limitation to its natural counterpart.
The claim only recites these broad ingredients which can be nature-based compounds, as also pointed out by the applicant (see claims 7 and 14), which can be the naturally occurring saturated aliphatic acids stemming from plant or animal oils (caprylic acid and lauric acid) and the natural pesticidal active ingredient can be any natural oil used as a pesticide such as neem leaf oil, salt sprays, eucalyptus oil, chili pepper spray, natural soaps, diatomaceous earth, pyrethrin’s, etc. These oils typically are extracted from natural sources such as plants which when considered are the natural judicial exceptions.
Plant extracts are made by partitioning the starting plant material into separate compositions based upon some property such as solubility in a solvent, with the soluble compounds being in one composition and the insoluble being in another composition, which compositions are then generally separated into the solvent extract of that plant versus the insoluble material composition that is generally discarded. Each composition has a different subset of the compounds originally present in the plant material. Plant extracts are purified by removing unwanted plant material from the remaining solvents. The closest naturally occurring counterparts of extracts are the same compounds found within the extract that are found in the plant in an unseparated form, even when purified, which is chemically identical to the extracted compounds. All of these are naturally occurring in nature and are not markedly different from its naturally occurring counterpart in its natural state. The properties of the nature-based product as claimed are not markedly different than the properties of these naturally occurring counterparts found in nature as these activities would inherently be found within the plants they come from. The components which would give the activities claimed in the instant invention would inherently do the same in nature as there has been nothing done in the instant invention that would make them act in any different way. 
Step 2A prong two evaluates whether the claim as a whole integrates the recited judicial exception into a practical application (see MPEP 2106.04(d)). This evaluation is performed by (a) identifying whether there are any additional recited elements in the claim beyond the judicial exception and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. This judicial exception is not integrated into a practical application because the additional limitations only recite different functional qualities that would naturally be found within the nature-based pesticide and nature-based oils, or that the oils are natural and fractions form those oils, or an amount of the combined ingredients, or a mechanism of action in which the natural ingredient already exerts its activity through, or claiming it with other naturally found molecules such as pyrroles.  
These limitations do not limit the composition to a physical manifestation of a specific practical application. Doing so would be implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b).
Step 2 B evaluates whether the claim as a whole, amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (see MPEP § 2106.05(b)).
Since the naturally-occurring components as-claimed are not found together in nature, admixing the ingredients into a single formulation is considered an ‘additional element’ which must be analyzed for eligibility.  Admixing naturally-occurring ingredients is well-understood, routine practice in the art and has been conducted for centuries.   Admixing natural components for pesticide use is also well-understood, routine, ordinary practice in the field as evidenced by at least the following documents: Enan (from IDS, US868547), Enan (from IDS US9492490), Ripley (from IDS, WO2014122446A1), Hall (from IDS, WO2015184994A1), Dehne (from IDS, WO1997041727A1) and Grobler (from IDS, WO2007096833A2).
Therefore, admixing the claimed naturally-occurring ingredients at such a high degree of generality merely involves applying the natural principal and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 9-10, 12-13, 44-45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Troppmann (WO2010040835A2) and Pohl (from IDS, Antifungal free fatty acids: A Review, Science against microbial pathogens: communicating current research and technological advances, A. Mendez-Vilas (Ed.), pp 61-71).
Troppmann’s general disclosure is to novel liquid formulations containing pyraclostrobin for crop protection against pests (see abstract).
Regarding claim 1, 6, 9-10, 12-13, 44-45 and 49, Troppmann teaches that pyraclostrobin is an active substance for controlling phytopathogenic fungi and that Pyraclostrobin is an amorphous, low-melting substance. Because of this property, it is not suitable for the preparation of aqueous suspension concentrates in a conventional manner. Pyraclostrobin is therefore often formulated in the form of emulsifiable concentrates. Such formulations of pyraclostrobin, however, suffer from the general problems associated with emulsifiable concentrates (EC) and suspension concentrates (SC). Thus, pyraclostrobin-containing aqueous suspension concentrates are distinguished from corresponding emulsifiable concentrates by better environmental compatibility and industrial hygiene, but do not have their good application properties. In addition, the fungicidal effects of both SC and EC formulations of the pyraclostrobin are unsatisfactory and can only be brought to a satisfactory level by adding large amounts of adjuvants” (see description bottom page 2 to top of page 3).
Troppmann teaches a liquid formulation for crop protection, comprising: a) pyraclostrobin; b) at least one organic solvent LM 1 having a water solubility of less than 2 g / l at 20 ° C (see claim 1), and selecting solvents from aliphatic hydrocarbons and fatty acids having C8-C20 fatty acids which have boiling points of 100-310 degrees Celsius, in particular from 120-280 degrees Celsius (see bottom of page 4 to top of page 5) and further teaches caprylic acid (octanoic acid) as a C8 fatty acid  organic solvent (see 2nd para, page 6). Caprylic acid’s melting point is known to be at 237 degrees Celsius and would thus be an ideal candidate for solvent selection.
Troppmann finally teaches the weight ratio of solvent LM1 and total amount of pyraclostrobin will usually be in the range of 0.05: 1 to 20: 1, preferably in the range of 0.1: 1 to 10: 1, and more preferably in the range of 0.5: 1 to 5:1 and these ratios are within the instantly claimed 1:10,000 to 10,000:1.
Regarding claim 9, Troppmann teaches the range for including pyraclostrobin and octanoic acid which is within the taught range of the instant application for synergistic activity (see instant page 35 and 36), thus the combined ingredients would have the same synergistic activity as claimed.
Regarding claim 10, Troppmann teaches effective amounts of formulations (see bottom of page 14, also claim 22 and 23).
Regarding claims 6 and 46-48, Troppmann teaches the exact same components of the instant invention and within the discloses ranges for being synergistically effective, thus it would flow naturally that the same claimed ingredients within the same given ratios would have the same activity and modes of action as the instant invention as there has been nothing done to these active ingredients that would make them behave in any other way. The applicant is only claiming these combined ingredients at specific ratios which has already been disclosed in the prior art.
Troppmann teaches a wide selection of possible organic solvents for use in formulations with the pyraclostrobin, however does not specifically teach why the octanoic (caprylic) acid is to be selected from the list of possible solvents.  
Pohl’s general disclosure is to the antifungal, antibacterial, antimalarial properties of free fatty acids (see abstract).
Pohl teaches that the development of resistance of microbes, including fungi and yeasts, towards antimicrobial agents already in use, necessitates the search for alternative antimicrobials, including fatty acids and their derivatives. Although fatty acids may not be as effective as chemical fungicides, they pose less environmental risks. They are not only biodegradable, but exhibit a high degree of specificity. In addition, fatty acids are accepted food additives and importantly, pathogenic fungi are less likely to become resistant to antifungal fatty acids. The most important part of antifungal fatty acids is the cell membrane. They cause an increase in membrane fluidity, which will result in leakage of the intracellular components and cell death” (see abstract).
Pohl also teaches that the saturated fatty acid Octanoic (caprylic) acid is known to have antifungal activity to at least seven different fungi (see table 1).
Therefore, it would have been obvious at the effective filing date to use Troppmann’s invention to create the synergistic pesticidal composition which would comprise of pyraclostrobin as the active pesticidal active ingredient and to select octanoic (caprylic) acid as the saturated aliphatic acid to be utilized as the solvent for the liquid formulation of the referenced invention because as Pohl teaches, this fatty acid is already known to be useful as a pesticide most notably against fungi. Troppmann already teaches the ratio for using caprylic acid as a solvent for the liquid pyraclostrobin composition, which is within the instantly taught range and thus Troppmann already teaches the instantly claimed composition.
Given the relied upon prior art, there would be a high expectation of success in creating the instant invention because combining prior art elements known for the same purpose is prima facie obvious. Also, there would be a high expectation of success in creating the instant composition because fatty acids are known to help with inhibiting fungi resistance to antimicrobials and so selecting caprylic acid as the solvent for the pyraclostrobin liquid composition taught by Troppmann or selecting this fatty acid to combine with pyraclostrobin in order to assist with the inhibition of resistance would have been obvious at the time of filing. 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Troppmann (WO2010040835A2) and Pohl (from IDS, Antifungal free fatty acids: A Review, Science against microbial pathogens: communicating current research and technological advances, A. Mendez-Vilas (Ed.), pp 61-71) as applied to claims 1, 6, 9-10, 12-13, 44-45 and 49 above, and further in view of US EPA (https://www3.epa.gov/pesticides/chem_search/cleared_reviews/csr_PC-079029_31-Jul-02_a.pdf).
Troppmann and Pohl each teach the instantly claimed composition however are silent on the C6-C10 saturated aliphatic acid being one from a natural plant or animal extract or a plant oil or animal oil.
The US EPA’s general disclosure is to inert ingredients focusing on free fatty acids (see report).
The US EPA teaches that medium chain carbon fatty acids (C6-C10) such as caprylic acid are commonly found within natural oils from plants such as from palm kernel and coconut (see bottom of page 3, top of page 4 and table 3).
Therefore, it would have been obvious at the effective filing date to a person having ordinary skill in the art to select the octanoic (caprylic) acid from natural sources such as palm kernel and coconuts for their oils which would contain the fatty acids for use in the invention taught by Troppmann and Pohl because the US EPA teaches that these are natural sources in which they come from.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655                                                                                                                                                                                                        

/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655